Motion for reargument is granted in part and, upon reargument, the memorandum and order entered February 10, 2011 (81 AD3d 1317) is amended by deleting the ordering paragraph and substituting the following ordering paragraph “that the order so appealed from is unanimously modified on the law by vacating that part of the ordering paragraph with respect to Vondajia EG. and as modified the order is affirmed without costs and the matter is remitted to Family Court, Erie County, for further proceedings in accordance with the following memorandum: ’ ’; deleting the phrase “and the Attorney for the Child on behalf of Vondajia EG.” from the second sentence of the memorandum and adding the phrase “with respect to the three youngest children” to the end of that sentence; deleting the word “children’s” from the third sentence of the memorandum and adding the phrase “of the three youngest children” to the end of that sentence; and adding the following sentence as the last sentence of the memorandum “We modify the order, however, by vacating those parts terminating the mother’s parental rights with respect to Vondajia EG. and freeing that child for adoption, and we remit the matter to Family Court for a new dispositional hearing to determine that child’s best interests.” Present—Smith, J.P., Carni, Sconiers, Green and Gorski, JJ.